Name: Council Regulation (EEC) No 354/79 of 5 February 1979 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 3 . 79 Official Journal of the European Communities No L 54/97 COUNCIL REGULATION (EEC) No 354/79 of 5 February 1979 laying down general rules for the import of wines , grape juice and grape must 2 . give the following information : (a) in the case of wines and grape must in fermentation :  the total alcoholic strength by volume,  the actual alcoholic strength by volume; (b) in the case of grape must and grape juice :  the density; (c) in the case of wines, grape must and grape juice:  the total dry extract,  the total acidity,  the volatile acid content,  the citric acid content,  the total sulphur dioxide content,  the presence of varieties obtained from interspecific crossings (direct producer hybrids) or other varieties not belonging to the Vitis vinifera species . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine H and in particular Article 50 (2 ) thereof, Having regard to the proposal from the Commission ( 2), Whereas Article 50 of Regulation (EEC) No 337/79 provides that the imported products covered by that Article must be accompanied by a certificate and an analysis report issued by a body or service designated by the third country in which the products originate ; whereas the conditions which the analysis report must meet have to be laid down; Whereas provision should be made pursuant to Article 50 (2 ) (b ) of Regulation (EEC) No 337/79 for dispensing with the certificate and analysis report in the case of products which are imported from third countries in limited quantities and packed in small containers ; whereas, to simplify controls , the condition as to quantity may be considered as fulfilled in the case of imports from third countries whose total annual exports to the Community are already very small ; whereas, in this case, to avoid deflection of trade, the wines must not only originate in those countries but must be imported from them, HAS ADOPTED THIS REGULATION: Article 2 1 . No certificate or analysis report shall be required for products imported from third countries in containers of two litres or less and forming part of consignments of less than 60 litres . 2 . The certificate and analysis report shall also be dispensed with for :  quantities of wine of 15 litres or less :  carried in the luggage of travellers,  sent in small consignments to private individuals where such quantities are obviously intended for the personal or family consumption of the persons concerned,  wines and grape juice in containers of four litres or less originating in and imported from third countries whose annual exports to the Community are less than 1 000 hectolitres,  wines and grape juice forming part of the belongings of private individuals who are moving house,  wines and grape juice for trade fairs qualifying for the customs arrangements laid down for that Article 1 The analysis report mentioned in the second indent of Article 59 ( 1 ) (a) of Regulation (EEC) No 337/79 shall : 1 . be made out by an official laboratory recognized by the third country in which the products originate and included on a list to be drawn up ; 0) See page 1 of this Official Journal. ( 2 ) OJ No C 276, 20. 11 . 1978 , p. 1 . No L 54/98 Official Journal of the European Communities 5 . 3 . 79 purpose, provided that the products in question are put up in containers of two litres or less,  quantities of wine, grape must and grape juice imported for the purpose of scientific and technical experiments , subject to a maximum of one hectolitre,  wines for diplomatic, consular or similar establishments , imported as part of their duty-free allowance,  wines and grape juice held on board international means of transport as victualling supplies . Nothing in the provisions of this Regulation shall affect the operation of the arrangements applicable to frontier zone workers. 3 . This Regulation shall not apply to the following liqueur wines : port, Madeira, sherry, Setubal muscatel and Tokay (Aszu and Szamorodni ) falling within subheadings 22.05 C III a) 1 , b ) 1 and b) 2 , C IV a) 1 , b ) 1 and b) 2 of the Common Customs Tariff, Boberg liqueur wine accompanied by a certificate of designation of origin and Samos muscat wine accompanied by a certificate of origin. 4. The third countries mentioned in paragraph 2 shall be specified in the detailed rules of application . Article 3 Should transitional measures be necessary to facilitate the changeover to the arrangements established by Regulation (EEC) No 1848/76 , in particular, if the introduction of those arrangements would give rise to substantial difficulties , such measures shall be laid down in the detailed rules of application. Article 4 1 . Council Regulation (EEC) No 1848/76 of 27 July 1976 laying down general rules for the import of wines, grape juice and grape must ( 1 ), as amended by Regulation (EEC) No 2803 /77 (2), is hereby repealed. 2 . References to the Regulation repealed by para ­ graph 1 shall be construed as references to this Regu ­ lation . References to the Articles of the repealed Regulation shall be construed as references to the Articles of this Regulation in accordance with the table of equivalence set out in the Annex. Article 5 This Regulation shall enter into force on 2 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1979. For the Council The President P. MEHAIGNERIE ANNEX TABLE OF EQUIVALENCE Regulation (EEC) No 1848/76 Article 4 This Regulation Article 3 ( x ) OJ No L 204, 30. 7 . 1976, p . 5 . ( 2) OJ No L 322, 17. 12 . 1977, p . 1 .